Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 1 is allowable. The restriction requirement of the species, as set forth in the Office action mailed on 4/6/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1 is withdrawn.  Claims 4-7, 19, 20, directed to Species 2 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 21, 22, directed to Species 2 is withdrawn from consideration because they require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 21, 22 directed to Species 2 non-elected without traverse.  Accordingly, claims 21, 22 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest “An arrangement comprising: -    a bushing comprising a bushing hub, a bushing flange, a housing containing a uni-directional bearing, and an axle extending outward from the uni-directional bearing, wherein the bushing hub and the housing are disposed on opposing sides of the bushing flange, and wherein the bushing hub comprises a smooth circular outer surface; -    a torque arm attached to the axle of the bushing; -    a sprocket comprising a body defining an outer periphery, a recessed hub section defining an inner surface for engaging the bushing, and a continuous toothed structure disposed on the outer periphery of the body, wherein the body is formed of a castable polyurethane polymer material which comprises ultra-high molecular weight powder in an amount of from 1% to 10% by weight of the castable polyurethane material, and provided the castable polyurethane material is devoid of fibers: wherein the castable polyurethane material consists of a liquid which fills a mold and hardens to form the body: and wherein the bushing hub is inserted into the recessed hub section with the smooth circular outer surface of the bushing engaged with the inner surface of the recessed hub, and wherein the bushing hub is securely connected to the sprocket” in Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654